Citation Nr: 9911022	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-20 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, including post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1966 to June 
1986.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Phoenix 
Regional Office (RO) February 1997 rating decision which 
denied service connection for PTSD and dysthymia.


REMAND

In his 20 years of active air service the veteran performed 
wartime service in the Republic of Vietnam and Thailand.  
Although his records do not reveal that he sustained any 
combat-related wounds or injuries, or that he was awarded any 
combat-related decorations, the records suggest that he may 
have had combat exposure, i.e. he engaged in combat support 
in the Vietnam Air Offensive campaign, Phase II, from 
December 1967 to March 1968; his military occupational 
specialty was aircraft maintenance specialist.  

The veteran's service medical records do not reveal any 
report or finding suggestive of history or contemporaneous 
neuropsychiatric symptoms or impairment on service entrance 
or retirement medical examination; on each occasion, a 
clinical evaluation of his psychiatric status was reported to 
reveal normal findings.  In July 1980, he complained of 
depression, insomnia, and marital and financial problems; on 
examination, mild depression was diagnosed.  A January 1983 
report from an Air Force family physician reveals that he was 
referred for an "evaluation" in December 1982 due to 
complaints of tiredness and frequent tardiness at work.  
Although it is unclear whether a psychiatric examination was 
performed on that occasion, no pertinent abnormality was 
identified at that time.  

The veteran indicated by writing in March 1996 and by oral 
testimony in October 1997, that he was exposed to and 
witnessed several particularly stressful incidents during 
active service, giving rise to his PTSD.  Detailed 
information regarding the dates, location, and circumstances 
of the alleged stressors are of record (see October 1997 
hearing transcript and the veteran's March 1, 1996 letter); 
it appears that only one claimed in-service stressor is 
related to combat activity witnessed and experienced in 
Vietnam.  A review of the record reveals that he also claims 
other, noncombat-related stressors from Vietnam (having 
witnessed a particularly bloody and distressing accident 
involving the U.S. security police chasing a young boy 
stealing property from a military installation, and a murder 
of a pregnant Vietnamese woman by a U.S. serviceman), but the 
occurrence of such noncombat-related stressors could not be 
confirmed by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (formerly the U.S. Army & Joint 
Services Environmental Support Group), as evidenced by its 
June 1997 report to the RO.  

In Moreau v. Brown, 9 Vet. App. 389 (1996), the U.S. Court of 
Appeals for Veterans Claims (the U.S. Court of Veterans 
Appeal prior to March 1, 1999, hereinafter "the Court") set 
forth the analytical framework for establishing the presence 
of a recognizable stressor, the essential prerequisite to 
support a diagnosis of PTSD and entitlement to service 
connection.  There are two major components to the analysis: 
first, whether the evidence demonstrates that stressful 
events occurred; second, whether the stressful events are 
sufficient to support a diagnosis of PTSD.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

With regard to the first component of the analysis under 38 
U.S.C.A. § 1154(b) (West 1991), the evidence necessary to 
establish the occurrence of a recognizable stressor during 
service will vary depending on whether the veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 
60 (1993).  

In this case, although the veteran's military occupational 
specialty in Vietnam was aircraft maintenance specialist, the 
record shows that he had combat support service in the 
Vietnam Air Offensive campaign, Phase II, from December 1967 
to March 1968; it is unclear whether he actually engaged in 
any combat with the enemy.

However, even if there was a stressful event in service, the 
RO or the Board must nevertheless determine whether the 
stressful events were of sufficient gravity to support a 
diagnosis of PTSD under the American Psychiatric Association 
Diagnostic and Statistical Manual of Mental Disorders.  See 
Zarycki v. Brown, 
6 Vet. App. 91 (1993).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination.  Adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

In order to grant service connection for PTSD based on 
noncombat-related stressors, there must be credible evidence 
to support the veteran's assertion that the stressful event 
occurred.  The veteran's uncorroborated testimony alone is 
insufficient to establish the alleged noncombat stressor.  
Instead, the record must contain service records or other 
credible supporting evidence which corroborate the veteran's 
testimony as to the occurrence of the claimed stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West, 7 Vet. 
App. at 76; 38 C.F.R. § 3.304(f).

PTSD has been diagnosed on numerous occasions during post-
service VA treatment (appearing initially in November 1995).  
On mental health evaluation in January 1997, the diagnosis of 
PTSD appears to have been based on the veteran's exposure to 
in-service stressors which are not combat related (the Board 
notes that, in addition to PTSD, dysthymia was also diagnosed 
on examination), but the actual occurrence of such noncombat-
related stressors has not been verified.  Accordingly, on re-
evaluation of the claim, as requested below, the VA examiner 
should provide an opinion whether any chronic psychiatric 
disability which may coexist with PTSD was incurred or 
aggravated during active service.

A review of the record reveals that the RO attempted to 
verify the occurrence of the claimed in-service stressors 
through the USASCRUR; as indicated above, a June 1997 report 
from the USASCRUR failed to support the occurrence of 
specific stressors claimed by the veteran.  However, 
information or documentation regarding the extent of the 
veteran's individual or his unit combat 
involvement/participation between December 1967 and March 
1968 in combat in Vietnam is not clear. 

In view of the foregoing, the Board believes that the RO 
should make another attempt to verify the veteran's combat 
exposure during his Vietnam service from December 1967 to 
March 1968, as well as the occurrence of the other claimed 
noncombat-related stressors (as indicated above, the veteran 
provided detailed information regarding the dates and 
location of his exposure to non combat stressors, repeatedly 
stating that official reports documenting occurrence of such 
events were filed).  The veteran and his representative are 
invited to provide additional details or corroboration 
regarding the claimed stressors from alternate or collateral 
sources, to include letters from former service colleagues.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any psychiatric 
disability since October 1997.  After 
any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
medical treatment should be obtained by 
the RO and incorporated into the claims 
folder.

2.  The RO should review the file 
(including the October 1997 RO hearing 
transcript) and prepare a summary of all 
claimed stressors from service.  Another 
attempt at verifying the stressors 
should be made through all available 
sources, to include contacting the 
USASCRUR, and obtaining details of any 
combat exposure he may have had between 
December 1967 and March 1968 while 
serving with the 357TFSQ, Takhli RTAFB, 
Thailand (PACAF).  

3.  The veteran should then be afforded 
a VA psychiatric examination to identify 
his symptoms and determine the diagnoses 
of all psychiatric disorders that are 
present.  The examination report should 
reflect a review of pertinent material 
in the claims folder.  A definitive 
diagnosis is imperative.  If the 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify (1) the 
factors relied upon to support the 
diagnosis; (2) the specific stressor(s) 
that prompted the diagnosis; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in- service stressors.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  All necessary special 
testing should be accomplished.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  If the examiner 
notes the presence of any co-existent 
psychiatric disabilities, an opinion 
should be provided as to whether such 
psychiatric disabilities are causally 
related to the veteran's service and/or 
his PTSD.

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


